

117 HR 1520 IH: Veterans Access to Direct Primary Care Act
U.S. House of Representatives
2021-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1520IN THE HOUSE OF REPRESENTATIVESMarch 2, 2021Mr. Roy (for himself, Mr. Cawthorn, Mr. Budd, Mr. Curtis, and Mr. Sessions) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to establish a pilot program to provide veteran health savings accounts to allow veterans to receive primary care furnished under non-Department direct primary care service arrangements, and for other purposes.1.Short titleThis Act may be cited as the Veterans Access to Direct Primary Care Act. 2.Pilot program on establishment of veteran health savings accounts to allow veterans to access direct primary care service arrangements(a)EstablishmentBeginning one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall carry out a five-year pilot program under which the Secretary shall provide eligible veterans with the option to choose to receive primary care services furnished by a non-Department of Veterans Affairs health care provider under a direct primary care service arrangement through the use of a veteran health savings account described in subsection (c). The pilot program shall be conducted under the Center for Innovation for Care and Payment under section 1703E of title 38, United States Code.(b)Eligible veteranFor purposes of the pilot program under this section, an eligible veteran is a veteran who is enrolled in the patient enrollment system of the Department of Veterans Affairs under section 1705 of title 38, United States Code.(c)Veteran health savings accountsThe Secretary shall provide to an eligible veteran who participates in the pilot program a veterans health savings account that may be used—(1)to purchase primary care services furnished through a non-Department direct primary care service arrangement; and(2)for associated costs, including—(A)periodic fees paid to a physician for a defined set of medical services or for the right to receive medical services on an as-needed basis;(B)amounts paid or prepaid for medical services designed to screen for, diagnose, cure, mitigate, treat, or prevent disease and promote wellness; and(C)prescription or non-prescription medicines or drugs.(d)Eligibility for Department medical careA veteran who chooses to receive a veteran health savings account described under subsection (c) may not receive medical care furnished by the Department of Veterans Affairs that is included in the direct primary care service arrangement described in such subsection during the period the veteran participates in the pilot program.(e)Prevention of fraudulent activityThe Secretary shall establish a mechanism to prevent fraudulent activity in connection with payments made under this section and to ensure participating veterans use health savings accounts only as authorized under this section.(f)Amounts deposited in accountsThe Secretary of Veterans Affairs shall—(1)determine the annual amount to be deposited in a veteran health savings account described in subsection (c) using calculations conducted by the Secretary and in consultation with an actuarial service; and(2)ensure that each participating eligible veteran receives such amount on an annual basis during the period the veteran participates in the pilot program.(g)Direct primary care service arrangementIn this section, the term direct primary care service arrangement means an agreement under which a defined set of medical services are provided to a patient by a physician for fixed periodic fees. (h)Reports(1)Implementation reportsFor each calendar quarter during the two-year period beginning on the date of the enactment of this Act, the Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a report on the implementation of this section. One such report shall include a description of the final design of the pilot program.(2)Annual reportsNot later than one year after the date on which the final implementation report required by paragraph (1) is submitted, and annually thereafter, the Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a report on the results of the pilot program under this section.(i)No additional appropriationsAmounts required to carry out this section shall be made available from amounts otherwise authorized to be appropriated for the Veterans Health Administration.(j)TerminationThe authority of the Secretary to deposit funds in a veteran health savings account under this section shall terminate on the date that is five years after the date of the enactment of this Act.